DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 19, 2022, has been entered. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 21-22, 26, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Appl. Publ. No. 2013/0105084 to Mahadeswaraswamy, et al. (hereinafter “Mahad”) in view of U.S. Patent Appl. Publ. No. 2010/0018648 to Collins, et al. (“Collins”) and further in view of U.S. Patent Appl. Publ. No. 2007/0204610 to Masataka Hatta (“Hatta”). 
Regarding claim 21, Mahad teaches a workpiece processing system (see, e.g., the Abstract, Figs. 1-5, and entire reference), comprising: 
a plasma chamber (see, e.g., Fig. 1 and ¶¶[0020]-[0041] which teach a plasma chamber (305)); 
a plasma source to generate a plasma containing gas ions in the plasma chamber (see, e.g., Fig. 1 and ¶¶[0020]-[0041] which teach a plasma source power (330), gas source (345), and plasma generating element (335) which are configured to generate a plasma containing gas ions in the plasma chamber (305)); 
a workpiece holder in the chamber to hold a workpiece during plasma processing and to control the temperature of the workpiece (see, e.g., Fig. 1 and ¶¶[0020]-[0041] which teach a temperature controlled chuck (320) which holds a substrate (310) controls the temperature of the substrate (310) during plasma processing), the workpiece holder having a first fluid channel and a second fluid channel (see, e.g., Fig. 2 and ¶¶[0020]-[0041] which teach that the temperature controlled component may be comprised of a first and second temperature zone comprised of an inner loop and an outer loop which therefore form a first and second fluid channel, respectively);
a first flow line coupled to the first fluid channel of the workpiece holder, the first flow line comprising a first supply flow line and a first return flow line, the first return flow line coupled to a return manifold (see, e.g., Fig. 2 and ¶¶[0020]-[0041] which teach a first fluid supply line (382) connected to the inner loop along with a first return line (383) from the inner loop which flows through return valve (388G) and to the chiller (377) RTN manifold; alternatively, the first return flow line may be equated with the first return line (383) from the inner loop which flows through return valve (388H) and to the HTX (378) RTN manifold);
a second flow line coupled to the second fluid channel of the workpiece holder, the second flow line comprising a second supply flow line and a second return flow line, the second return flow line coupled to the return manifold, the return manifold coupled to a corresponding heat exchanger, the heat exchanger coupled to the first supply flow line and to the second supply flow line (see, e.g., Fig. 2 and ¶¶[0020]-[0041] which teach a second fluid supply line (381) connected to the outer loop along with a second return line (383) from the outer loop which flows through return valve (387C) and to the chiller RTN manifold; alternatively, the second return flow line may be equated with the first return line (383) from the outer loop which flows through return valve (387D) and to the HTX (378) RTN manifold; furthermore, the heat exchanger (378) and/or chiller (377) are coupled to the supply lines on the outer (381) and inner (382) loops); 
wherein an entirety of an output from the first return flow line and the second return flow line is input into the return manifold (see, e.g., Fig. 2 and ¶¶[0020]-[0041] which teach separate RTN manifolds which are connected to the chiller (377) and to the HTX (378) and are connected to the first and second return lines (383) from the inner and outer loops; moreover, the entirety of the output from the return line between return valve (387C) and the RTN manifold and the entirety of the output from the return line between return valve (388G) and the RTN manifold are input into the RTN manifold connected to the chiller (377) while the entirety of the output from the return line between valve (387D) and the RTN manifold and the entirety of the output from the return line between return valve (388H) and the RTN manifold are input into the RTN manifold connected to the HTX (378)), and 
wherein the entirety of the output of the first return flow line and the second return flow line is the same as an entirety of an output of the first supply flow line and the second supply flow line (see, e.g., Fig. 2 and ¶[0026] which teach that only one of the heating (386) and cooling (385) valves is in an open state at any particular time such that a total fluid flow to the chuck (320) at any given time is delivered solely to and from either the chiller (377) or the HTX (378); moreover, return valves (387C-D) and (388C-D) are controlled in coordination with the supply valves (385) and (386) so that mixing of heat transfer fluid between the two loops is avoided; accordingly, the entirety of the output of the supply lines (381) and (382) and the input to the return lines (383) is the same as the output through their respective RTN Manifold since, for example, when the first supply valve (385) is in an open state, the first return valve (387C) is open while the second return valve (387D) is closed and vice versa when the second supply valve (386) is in an open state);
a first proportional valve coupled to the first supply flow line, the first proportional valve between the return manifold and the workpiece holder, and the first proportional valve to provide a gradual adjustment to a flow rate between an open and closed position (see, e.g., Fig. 2 and ¶¶[0020]-[0041] which teach that a first manual shut-off valve is provided between the workpiece holder at the inner loop return line (383) and the RTN Manifold; alternatively, see specifically ¶[0027] which teaches that either the supply valves (385) and (386) or the return valves (387) and (388) may be a proportional valve while the other is a digital valve which necessarily means that valve (388H) may be a proportional valve which is provided between the workpiece holder at the inner loop return line (383) and the RTN Manifold; furthermore, the manual valve and/or the proportional valves are capable of providing a gradual adjustment to a flow rate between an open and a closed position);
a second proportional valve coupled to the second supply flow line, the second proportional valve between the return manifold and the workpiece holder, and the second proportional valve to provide a gradual adjustment to a flow rate between an open and closed position (see, e.g., Fig. 2 and ¶¶[0020]-[0041] which teach that a second manual shut-off valve is provided between the workpiece at the outer loop return line (383) and the RTN Manifold; alternatively, see specifically ¶[0027] which teaches that either the supply valves (385) and (386) or the return valves (387) and (388) may be a proportional valve while the other is a digital valve which necessarily means that valve (387D) may be a proportional valve which is provided between the workpiece holder at the inner loop return line (383) and the RTN Manifold; furthermore, the manual valve and/or the proportional valves are capable of providing a gradual adjustment to a flow rate between an open and a closed position); 
a first flow meter, the first flow meter in series with the first valve (see, e.g., Fig. 2 and ¶¶[0020]-[0041] which teach a flow meter in series with the first manual shut-off valve and the return valve (388H)); and
a second flow meter, the second flow meter in series with the second valve (see, e.g., Fig. 2 and ¶¶[0020]-[0041] which teach a flow meter in series with the second manual shut-off valve and the return valve (387D)).
Mahad does not explicitly teach that the first and second flow meters are located between their respective proportional valve and the return manifold.  However, Fig. 2 shows that the flow meters are located immediately upstream of the manual shut-off valves.  In this regard, a person of ordinary skill in the art would readily recognize that moving the flow meters such that they are located immediately downstream rather than immediately upstream of each manual shut-off valve, but upstream of the RTN Manifold may be considered as a mere rearrangement of parts which does not modify the operation of the device since the flow meters will still function to measure the rate of fluid flow in the same manner regardless of whether it is upstream or downstream of the proportional valve(s).  It has previously been held that the mere rearrangement of parts without modifying the operation of a device is prima facie obvious.  See, e.g., In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975); see also MPEP 2144.04(VI)(C).  
Mahad does not explicitly teach that the first and second return flow lines are coupled to only a single return manifold and that the single return manifold is coupled to a single heat exchanger and, even if it is assumed arguendo that Mahad does not teach that that an entirety of an output of the first return flow line and the second return is input into the return manifold and that the entirety of the output of the first return flow line and the second return flow line is the same as an entirety of an output of the first supply flow line and the second supply flow line, these limitations would have been obvious in view of the teachings of Collins.  In Figs. 1A-B and ¶¶[0014]-[0034] as well as elsewhere throughout the entire reference Collins teaches an analogous embodiment of a plasma reactor which provides for thermal control of a workpiece (204).  In Fig. 1B and ¶[0022] Collins specifically teaches that temperature control is achieved using resistive heaters (258-1) and (258-2) to heat the workpiece (204) and a coolant supply (266) is used to cool the workpiece (204) by recirculating a liquid coolant through feed conduits (264-1) and (264-2) and a coolant channel (210).  Thus, a person of ordinary skill in the art would look to the teachings of Collins and would recognize that the function of heating and cooling the workpiece may be respectively achieved by an electrical heater and a single heat exchanger which recirculates coolant.  Accordingly, when using only a recirculated coolant as per the teachings of Collins, the entirety of the output from the first and second return lines (383) will be input into a single RTN manifold such as that adjacent to a single chiller (377) with the motivation for doing so being to benefit from using a simplified and lower-cost cooling system.  Alternatively, in Fig. 1 and ¶¶[0037]-[0068] as well as elsewhere throughout the entire reference Hatta teaches an embodiment of a single cooling/heating apparatus (12) for supplying a cooled or heated liquid medium to a wafer chuck (11).  The cooling/heating apparatus (12) has a liquid circulation path (15) for circulating a liquid between the wafer chuck (11) and a cooling/heating tank (13) whose temperature is measured by a temperature sensor (13A) and controlled by a temperature controller (18) which is connected to a Stirling heat engine (20).  The Stirling heat engine (20) is capable of performing the function of heating or cooling the liquid within the cooling/heating tank (13) depending on the instructions from the temperature controller (18) using a single heat exchanger (i.e., the Sterling heat engine (20)).  In ¶[0013] Hatta specifically teaches the cooling/heating apparatus has the advantage of reducing power consumption and suppressing failure by simplifying a system having both functions of heating and cooling.  Thus, a person of ordinary skill in the art would look to the teachings of Hatta and would readily recognize that the functions of the chiller (377) and heat exchanger (378) in the system of Mahad may be combined and performed by a single cooling/heating apparatus (12) such as that in Fig. 1 of Hatta.  In this case it would only be necessary to use a single RTN manifold with the entirety of the output from the first and second return lines (383) being input equally into the same RTN manifold such as that adjacent to the chiller (377) with the motivation for doing so being to benefit from using a simplified, more robust, and lower-cost heating and cooling system.  It is noted that the chiller (377) of Mahad and the coolant supply (266) of Collins also function as a heat exchanger since heat is exchanged with the supplied cooling fluid.  The combination of prior art elements according to known methods to yield predictable results has been held to support a prima facie determination of obviousness.  All the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, with the combination yielding nothing more than predictable results to one of ordinary skill in the art.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, __, 82 USPQ2d 1385, 1395 (2007).  See also, MPEP 2143(A).  
Regarding claim 22, Mahad teaches that the first and second flow meters are between the workpiece holder and the return manifold (see, e.g., Fig. 2 and ¶¶[0020]-[0041] which teach that the flow meters are located between the workpiece located at the outer and inner loop return lines (383) and the RTN Manifold).  
Regarding claim 26, Mahad teaches a first pneumatic valve and a second pneumatic valve, wherein the first pneumatic valve is a first digital or pulsing valve which cycles between an open and closed state; and the second pneumatic valve is a second digital or pulsing valve which cycles between an open and closed state (see, e.g., Fig. 2 and ¶¶[0020]-[0041] which teach a first digital valve (388G-H) located on the inner loop and a second digital valve (387C-D) located on the outer loop; furthermore, the digital valves necessarily cycle between and open and closed state), but does not explicitly teach that the first pneumatic valve is between the return manifold and their first proportional valve or that the second pneumatic valve is between the return manifold and the second proportional valve.  However, Fig. 2 shows that the manual shut-off valves are located immediately upstream of digital valves (388G-H) and (387C-D).  In this regard, a person of ordinary skill in the art would readily recognize that moving the manual shut-off valves such that they are located immediately downstream rather than immediately upstream of each of the first (388G-H) and second (387C-D) digital valves may be considered as a mere rearrangement of parts which does not modify the operation of the device since the manual shut-off valves will still function to shut-off or proportionally regulate the fluid flow regardless of whether they are upstream or downstream of the digital valves (387C-D) or (388G-H).  It has previously been held that the mere rearrangement of parts without modifying the operation of a device is prima facie obvious.  See, e.g., In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975); see also MPEP 2144.04(VI)(C).  
Regarding claim 29, Mahad teaches a temperature controller to receive a measured temperature from a thermal sensor of the workpiece holder and to control the first proportional valve and the second proportional valve in response to the measured temperature to adjust the rate of flow of a thermal fluid (see, e.g., Figs. 1-5 and ¶¶[0020]-[0041] which teach that a thermocouple (376) is used to measure the temperature of the chuck (320) and a temperature controller (375) receives the measured temperature and controls the opening and closing of both the supply valves (385) and (386) and the return valves (387C) and (387D) in order to maintain the desired temperature).

Claims 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahad in view of Collins and further in view of Hatta and still further in view of U.S. Patent No. 6,672,561 to Kerg, et al. (“Kerg”). 
Regarding claim 24, Mahad, Collins, and Hatta do not explicitly teach that the first proportional valve comprises a first pressure regulated valve and the second proportional valve comprises a second pressure regulated valve.  However, in Fig. 1 and col. 1, l. 50 to col. 3, l. 4 Kerg teaches an embodiment of an air actuated diaphragm valve (10) in which a diaphragm (I) is connected to an actuator piston (N) that is slidably received in a piston chamber (P) and divides the piston chamber (P) into an upper section (Q) and a lower section (R).  The piston (N) itself is raised or lowered by controlling the pressure differential between the upper (Q) and lower (R) sections.  Fluid flow from an inlet (C) to an outlet (D) is thus controlled by raising or lowering the actuator piston (N) along a longitudinal axis X such that the degree to which a valve stem (H) seals an inlet port (F) is proportionally controlled between a fully closed and fully open state.  Control of the pressure differential between the upper (Q) and lower (R) sections necessarily entails the use of a pressure regulator to control the relative amount of pressure provided to the upper (Q) and lower (R) sections of the valve.  Thus, in view of the combined teachings of Mahad and Kerg an ordinary artisan would readily recognize that an analog signal from the temperature controller (375) may be utilized to cause a pressure regulator to provide the desired pressure differential to the upper (Q) and lower (R) sections of the piston chamber (P) such that the valve stem (H) is in the desired partially open position (i.e., such that it is between 0 and 100% open).  The motivation for utilizing a pressure regulated proportional valve as taught by Kerg would be to provide the proportional valves utilized in the system of Mahad with a means for reliably controlling the partially open state of the valve during plasma processing.  
Regarding claim 25, Mahad, Collins, and Hatta do not explicitly teach a first pressure regulator coupled to the first pressure regulated valve to control the first pressure regulated valve; and a second pressure regulator coupled to the second pressure regulated valve to control the second pressure regulated valve.  However, as noted supra with respect to the rejection of claim 24, in Fig. 1 and col. 1, l. 50 to col. 3, l. 4 Kerg teaches an embodiment of an air actuated diaphragm valve (10) in which a diaphragm (I) is connected to an actuator piston (N) that is slidably received in a piston chamber (P) and divides the piston chamber (P) into an upper section (Q) and a lower section (R).  The piston (N) itself is raised or lowered by controlling the pressure differential between the upper (Q) and lower (R) sections.  Fluid flow from an inlet (C) to an outlet (D) is thus controlled by raising or lowering the actuator piston (N) along a longitudinal axis X such that the degree to which a valve stem (H) seals an inlet port (F) is proportionally controlled between a fully closed and fully open state.  Control of the pressure differential between the upper (Q) and lower (R) sections necessarily entails the use of a pressure regulator to control the relative amount of pressure provided to the upper (Q) and lower (R) sections of the valve.  Thus, in view of the combined teachings of Mahad and Kerg an ordinary artisan would readily recognize that an analog signal from the temperature controller (375) may be utilized to cause a pressure regulator to provide the desired pressure differential to the upper (Q) and lower (R) sections of the piston chamber (P) such that the valve stem (H) is in the desired partially open position (i.e., such that it is between 0 and 100% open).  The motivation for utilizing a pressure regulated proportional valve as taught by Kerg would be to provide the proportional valves utilized in the system of Mahad with a means for reliably controlling the partially open state of the valve during plasma processing.  

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahad in view of Collins and further in view of Hatta and still further in view of U.S. Patent Appl. Publ. No. 2008/0197317 to Martin Schwiegel (“Schwiegel”). 
Regarding claim 30, Mahad, Collins, and Hatta do not explicitly teach that the thermal fluid comprises polyethers.  However, in ¶¶[0001]-[0020] as well as elsewhere throughout the entire reference Schwiegel teaches an embodiment of a working fluid that can be used for heat transfer in heat pipes.  In ¶¶[0010]-[0014] Schwiegel specifically teaches that a polyether may be used as part of an efficient heat transfer fluid.  Thus, a person of ordinary skill in the art would look to the teachings of Schwiegel and would readily recognize that thermal fluid comprised of polyethers may be utilized as a coolant in the system of Mahad as this would involve nothing more than the use of a known material according to its intended use.  

Response to Arguments
Applicants’ arguments filed July 19, 2022, have been fully considered, but they are moot in view of the new grounds of rejection set forth in this Office Action.  
Applicants argue that it would not be obvious to modify the system of Mahad to use only a single return manifold and a single heat exchanger since the system of Mahad is understood as requiring the use of both a chiller and a heater, thus requiring the use of two heat exchangers.  See applicants’ 7/19/22 reply, pp. 7-10.  Applicants’ argument is noted, but is unpersuasive since, for one, it is based upon arguments of counsel rather than factually supported objective evidence. The arguments of counsel cannot take the place of factually supported objective evidence.  See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).  See also MPEP 2145.  In this case both U.S. Patent Appl. Publ. No. 2010/0018648 to Collins, et al. and U.S. Patent Appl. Publ. No.2007/0204610 to Masataka Hatta teach embodiments in which a single return manifold and a single heat exchanger are utilized to control the temperature of a substrate holder or wafer chuck.  Thus, a person of ordinary skill in the art would look to the teachings of Collins and Hatta and would readily recognize that the functions of the chiller (377) and heat exchanger (378) in the system of Mahad may be combined and performed by a single heat exchanger with the motivation for doing so being to benefit from the use of a simplified and lower-cost cooling system..  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604.  The examiner can normally be reached on Monday- Thursday, 7:30 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714